DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicants regard as the invention. The claimed language “… adjacent two of the plurality of holders are coupled together via one link member.” (Claim 1, last two lines) is confusing and unclear. This language not only is held to be vague and indefinite, the metes and bounds or scope of the claimed subject matter cannot be determined in the disclosure as the claimed language “… adjacent two of the plurality of holders are coupled together via one link member..” is to define that the holders (Fig. 7 or 9, 92a-d) are connected to each other by an attachment or link, which is awkward and confused as it is not specifically defined in the disclosure but there is a teaching of a link (Fig. 4, 58a-d) to couple the turntables (54a-d). It appears that in that teaching, it requires several additional, interconnected structures as there is a link member (Fig. 4, 58a-d) that is coupled to the turntable (54a-d) which is connected through the drive shaft (Fig. 4 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al (US 9,917,494).
Regarding claim 1, as best understood, Yamada et al teach an alignment apparatus (Fig. 1, 1) for electric conductors (Fig. 8, 1), for annularly aligning electric conductors, each of the electric conductors including: a first leg (Fig. 16, Left End Portion 11) and a second leg (Right End Portion of Same 11) extending substantially in parallel with each other; and a folded-back portion (Center Portion of Same 11) connected between the first leg and the second leg, the apparatus comprising: 
a plurality of holders (Fig. 16, 630) configured to support at least one of the first leg and the second leg and hold a plurality of the electric conductors in an arc-shape -aligned state; and 
a revolving mechanism (634) configured to, by revolving the plurality of holders, revolve the arc-shape-aligned electric conductors and dispose the arc-shape-
wherein adjacent two of the plurality of holders (630) are coupled together via one link member (57). 

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to overcome the 112th rejection while including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
April 19, 2021